Citation Nr: 0927593	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability evaluation for the 
Veteran's inactive minimal pulmonary tuberculosis with 
pleural effusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from July 1954 to December 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Atlanta, Georgia, Regional Office (RO) which denied a 
compensable disability evaluation for the Veteran's inactive 
(arrested) minimal pulmonary tuberculosis with pleural 
effusion.  In December 2008, the Board remanded the Veteran's 
claim to the RO for additional action.  


FINDING OF FACT

1.  The Veteran's minimally advanced pulmonary tuberculosis 
was found to be inactive as of June 12, 1956.  

2.  Service connection was established for inactive 
(arrested) minimal pulmonary tuberculosis with pleural 
effusion effective as of January 1, 1956.  

3.  The Veteran's pulmonary tuberculosis was found to be 
inactive on repeated physical evaluation.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's 
inactive minimal pulmonary tuberculosis with pleural effusion 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 3.321, 
3.326(a), 4.97, Diagnostic Code 6723 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of 


Appeals for Veterans Claims (Court) held that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the Department of Veterans 
Affairs (VA) will seek to provide; and (3) inform the Veteran 
about the information and evidence the Veteran is expected to 
provide.  The notice must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
clarified that adequate VCAA notice where a claimant is 
seeking an increased evaluation requires that the VA notify 
the claimant that: (1) he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is to be 
evaluated contains criteria necessary for entitlement to a 
higher disability evaluation which would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability evaluation will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

In reviewing the Veteran's claim for an increased evaluation 
for his inactive minimal pulmonary tuberculosis, the Board 
observes that the RO issued VCAA notices to the Veteran in 
June 2004, July 2004, May 2005, April 2006, and February 2009 
which informed him of the criteria required for a compensable 
evaluation for inactive minimal pulmonary tuberculosis; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The June 2004 and July 2004 
VCAA notices were issued prior to the September 2004 rating 
decision from which the instant appeal arises.  
The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The Board remanded the 
Veteran's claim to the RO for additional action.  There 
remains no issue as to the substantial completeness of the 
Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Historical Review

The Veteran's service treatment records indicate that he was 
diagnosed with pulmonary tuberculosis in August 1955.  A 
December 1955 VA hospital summary indicates that the Veteran 
was admitted for treatment of active tuberculosis pleurisy.  
In March 1956, the VA established service connection for 
apparently arrested minimal chronic pulmonary tuberculosis 
with pleural effusion; assigned a 100 percent evaluation for 
that disability; and effectuated the award as of January 1, 
1956.  

A June 1956 VA hospital summary notes that the Veteran's 
pulmonary tuberculosis was manifested by minimally advanced 
lesions.  The disease process was determined to be inactive 
as of June 12, 1956.  The Veteran was diagnosed with inactive 
minimal chronic pulmonary tuberculosis, Class IV and resolved 
right tuberculous pleurisy with effusion upon discharge from 
the hospital.  In August 1956, the VA recharacterized the 
Veteran's pulmonary tuberculosis as arrested minimal 
pulmonary tuberculosis with pleural effusion and assigned a 
100 percent schedular evaluation for the period from January 
1, 1956, to June 12, 1958, a 50 percent evaluation for the 
period from June 13, 1958, to June 12, 1962, a 30 percent 
evaluation for the period June 13, 1962, to June 12, 1967, 
and a noncompensable evaluation for the period on and after 
June 13, 1967, for that disability.  
III.  Increased Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Where the Veteran was 
entitled to compensation for tuberculosis on August 19, 1968, 
inactive minimal chronic pulmonary tuberculosis is to be 
evaluated under the General Rating Formula for Inactive 
Pulmonary Tuberculosis.  Inactive chronic pulmonary 
tuberculosis will be assigned a 100 percent schedular 
evaluation for two years after the date of inactivity 
following active pulmonary tuberculosis which was clinically 
identified during active service or subsequent thereto.  A 50 
percent evaluation is thereafter to be assigned for four 
years, or in any event, to six years after the date of 
inactivity.  A 30 percent evaluation will thereafter be 
assigned for five years, or in any event, to eleven years 
after the date of inactivity.  A noncompensable evaluation 
will thereafter be assigned eleven years after the date of 
inactivity.  

A minimum 30 percent evaluation is warranted following far 
advanced lesions diagnosed at any time while the disease 
process was active.  A 20 percent evaluation is warranted 
following moderately advanced lesions with continued 
disability such as emphysema, dyspnea on exertion, or an 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6723 
(2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

A May 2004 written statement from J. T. G., M.D., notes the 
Veteran's prior history of tuberculosis.  Dr. G. opined that 
the Veteran "has been able over the years to improve, but 
has had some symptoms recently that are similar to the ones 
he experienced back then."  

At an August 2004 examination for compensation purposes 
conducted for the VA by S. O. T., M.D., the Veteran 
complained of active tuberculosis with pain and shortness of 
breath.  On examination, the Veteran exhibited "only minimal 
chronic pulmonary infiltrates in the lungs" and no evidence 
of acute tuberculosis infection.  The physician commented 
that:

There is no evidence of pulmonary 
tuberculosis during the physical 
examination.  He has cardiomegaly that is 
not due to the previous [tuberculosis] 
infection.  The Veteran most likely has 
hypertension or cardiomyopathy that is 
causing the enlarged heart.  He may also 
have mild or early congestive heart 
failure.  

In a June 2005 written statement, the Veteran reported that 
he had recently experienced right lung pain, shortness of 
breath, and a "general lack of vitality."  He advanced that 
his current symptoms were similar to those associated with 
his previous episode of pulmonary tuberculosis.  

An April 2006 written statement from Dr. G. conveys that the 
Veteran's "lungs and respiratory status remain at risk for 
complications" due to his prior tuberculosis exposure.  

In a December 2008 written statement, the accredited 
representative advanced that the Veteran's current pulmonary 
disability picture most closely approximated the criteria 
necessary for assignment of a compensable evaluation.  

At a March 2009 VA examination for compensation purposes, the 
Veteran complained of dyspnea with exertion, wheezing, and an 
intermittent productive cough, intermittent night sweats, and 
intermittent right chest discomfort.  Contemporaneous chest 
X-ray studies were reported to show no evidence of a 
recurrence of active tuberculosis.  An assessment of "post 
treatment for pulmonary tuberculosis with no evidence of 
active disease" was advanced.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran was awarded service connection for inactive minimally 
advanced chronic pulmonary tuberculosis effective as of 
January 1, 1956.  His pulmonary tuberculosis was determined 
to be inactive as of June 12, 1956.  The clinical record is 
devoid of any competent evidence reflecting a reoccurrence of 
pulmonary tuberculosis since that date.  

The Veteran advances that he has recently experienced 
pulmonary tuberculosis-like symptoms which merit assignment 
of a compensable evaluation.  The Board observes that there 
is no objective evidence of a clinical reoccurrence of 
pulmonary tuberculosis on repeated physical evaluation.  The 
Veteran is not competent to offer evidence involving medical 
knowledge such as the diagnosis of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent evidence of a reoccurrence of pulmonary 
tuberculosis and given the elapse of over 50 years since the 
date of inactivity of the Veteran's minimal pulmonary 
tuberculosis, a compensable evaluation is not merited for 
that disability.  

The Veteran's clinical findings fall directly within the 
criteria for a noncompensable evaluation under the provisions 
of 38 C.F.R. § 4.97, Diagnostic Code 6723 (2008).  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  38 
C.F.R. § 3.321(b)(1) (2008).  Therefore, the Board concludes 
that a compensable evaluation is not warranted for the 
Veteran's inactive minimal pulmonary tuberculosis with 
pleural effusion at any time 


during the pendency of this appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


ORDER

An increased evaluation for the Veteran's the Veteran's 
inactive minimal pulmonary tuberculosis with pleural effusion 
is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


